Title: To James Madison from José Francisco Corrèa da Serra, [ca. August 1815]
From: Corrèa da Sera, José Francisco
To: Madison, James


                    
                        [ca. August 1815]
                    
                    Petitions of J. Corrèa to the President of the U.S.
                    1. A recommendation to the agent with the Cherokees
                    2. Some perfect fruits of Bow wood from Louisiana, and some perfect seeds of the same—the fruits if they are spoiled by drying, can be put in a Liquor half spirits half water
                    3. A perfect skull of Buffaloe.
                    These objects if sent to Genl. Mason at Washington who has continual intercourse with the West and Indian nations, will safely come to Mr. Corrèa’s hands and he will indemnify the expences to Genl. Mason.
                